DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered.

Response to Amendment
The Amendment filed on September 08, 2021 has been entered. Claims 1-3, 5-12, 15-20, 22, 23, and 25 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) and 103 rejections previously set forth in the Final Office Action mailed on June 08, 2021. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had not disclosed in any part of the instant application that the second form system 80 comprises both a bucket configured to hold a form plate and a seal bucket on the lifting rail. Instead, Paragraphs 0047 and 0049 and Figure 4B of the Patent Application Publication of the instant application disclose that the second form system 80 only comprises a bucket 95 configured to hold a form plate and does not comprise a seal bucket, wherein the bucket 95 is disposed on the lifting rail 85. Thus, the limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the seal head" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner is interpreting claim 25 as is it instead reads as follows:
“The method according to claim 1, wherein the second form system comprises:
 a bucket configured to hold a form plate;
 a form head configured to form a cavity between the form head and the bucket, the cavity configured to receive the second film;
 a lifting rail that extends in the horizontal direction, the bucket being disposed on the lifting rail;
 a lifting arm that is slidably connected to the lifting rail; and
form head by rotating the lifting arm around a rotation axis that extends in a direction perpendicular to the vertical direction and the horizontal direction.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US 2015/0096263) in view of Smith (US 5,477,660) in further view of Ehrmann (US 2012/0291400), hereinafter Ehrmann2, in further view of Bennett et al. (US 4,650,535), hereinafter Bennett.
Regarding claim 1, Ehrmann discloses a machine (1 in Figure 1) comprising:
a first film dispenser (19 in Figure 1) which dispenses a first film (10 in Figure 1) (as shown in Figure 1);
a second film dispenser (3 in Figure 1) which dispenses a second film (4 in Figure 1) (as shown in Figure 1);
a first form system (18 in Figure 1) configured to form a first shape (24 in Figure 1) in the first film (10) (Paragraphs 0039 and 0044);
a second form system (5 in Figure 1) configured to form a second shape (8 in Figure 1) in the second film (4) (Paragraphs 0038 and 0042);
a seal system (9 in Figure 1) configured to form a package (13 in Figure 1) by joining the first film (10) to the second film (4) after the first shape (24) is formed in the first film (10) and the second shape (8) is formed in the second film (4) (apparent from Figure 1, Paragraphs 0038 and 0044); and
a roller (shown in an annotated version of Figure 1 of Ehrmann, hereinafter Figure 1x, below) configured to guide the first shape (24) of the first film (10) from moving in an almost vertical direction to a horizontal direction (as shown in Figure 1x below), almost perpendicular to the almost vertical direction 

    PNG
    media_image1.png
    773
    1584
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Ehrmann
However, Ehrmann does not disclose: the first form system comprises: a bucket configured to hold a form plate, an actuator, a form head configured to form a cavity between the form head and the bucket, the cavity configured to receive the first film, the form head further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket as part of a forming process of the first shape, and an air port configured to supply positive air pressure and to draw a vacuum within the cavity; a controller comprising a processor, the controller configured to: cause the air port to supply positive air pressure to the cavity, and control a heating element of the form head to heat the first film while the positive air pressure is supplied to the cavity; and the first shape of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
Smith teaches that it was known to provide a machine (10 in Figure 1) with: a first form system (12 in Figure 2) comprising: a bucket (36 in Figure 2) configured to hold a form plate (32 in Figure 2) (apparent from Figure 2), a form head (the upper die above and surrounding 34 in Figure 2, which has a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the first form system (18) of Ehrmann with a first form system similar to that of Smith comprising: a bucket configured to hold a form plate, a form head configured to form a cavity between the form head and the bucket, the cavity configured to receive the first film (10 of Ehrmann), and an air port configured to supply positive air pressure and to draw a vacuum within the cavity; and to have provided the machine (1) of Ehrmann with a controller comprising a processor, the controller configured to: cause the air port to supply positive air pressure to the cavity, and control a heating element of the form head to heat the first film while the positive air pressure is supplied to the cavity; as taught by Smith, because doing so would achieve the predictable results of ensuring that the first film has been heated to become sufficiently formable prior to drawing the first film into the cavity to form the first shape (24 of Ehrmann) and allowing the first form system and the machine to be automatically controlled. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Ehrmann in view of Smith teaches all the limitations of the claim as stated above except: the first form system comprises an actuator; the form head is further configured to be actuated by the actuator so 
Ehrmann2 teaches that it was known to provide a form head (26 and 27 collectively in Figure 5) configured to be actuated so as to tilt towards and away from a first film (8 in Figure 1) and a bucket (25) as a part of a forming process of a first shape (14 in Figures 1 and 2) (because tilting the form head to its closed position is a required step to form the first shape 14 in the first film 8 and because tilting the form head to its open position is also a required step to form the first shape 14 in the first film 8 if a different tool 27 is necessary to form the first shape 14) (Paragraphs 0039 and 0035), in order to allow a tool (27 in Figure 5) such as a heating plate (27) of the form head (26 and 27 collectively) to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded (Paragraphs 0039, 0006-0009, 0013, and 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the form head of Ehrmann in view of Smith so that it is further configured to be actuated so as to tilt towards and away from the first film (10 of Ehrmann) and the bucket (36 of Smith) as a part of a forming process of the first shape (24 of Ehrmann), as taught by Ehrmann2, because doing so would allow a tool (such as 34 of Smith) such as a heating plate (such as 34 of Smith) of the form head to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded when the tool becomes defective/inadequate/undesirable.
Ehrmann in view of Smith in further view of Ehrmann2 teaches all the limitations of the claim as stated above except: the first form system comprises an actuator; the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket; and the first shape of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
Bennett teaches that it was known to provide an actuator (114 in Figure 2) and a head (64 in Figure 2) configured to be actuated by the actuator (114) so as to tilt towards and away from a first film (the “film” described in Col. 8 line 60) and a bucket (56 in Figure 2), in order to allow automatic power 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehrmann in view of Smith in further view of Ehrmann2 to incorporate the teachings of Bennett by providing the first form system of Ehrmann in view of Smith in further view of Ehrmann2 with an actuator, wherein the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film (10 of Ehrmann) and the bucket (36 of Smith), because doing so would allow automatic power actuation of the upward and downward pivoting movement of the form head and therefore allow an operator to easily tilt the form head without any manual effort.
Ehrmann in view of Smith in further view of Ehrmann2 in further view of Bennett teaches all the limitations of the claim as stated above except: the first shape of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the angle between the movement direction of the first film (10 of Ehrmann) and the movement direction of the second film (4 of Ehrmann) to be 90° so that the first shape (24 of Ehrmann) of the first film (10 of Ehrmann) is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would free up horizontal space above the second film (4 of Ehrmann), allow the horizontal dimension of the machine to be reduced, and provide more space for products (7 of Ehrmann) to be loaded in the second shape (8 of Ehrmann). The angle between the movement direction of the first film and the movement direction of the second film is a result effective variable because as the angle increases from 0° to 90°, the horizontal space above the second film (4 of Ehrmann) increases, the more the horizontal dimension of the machine can be reduced, and the space available for products (7 of Ehrmann) to be loaded in the second shape (8 of Ehrmann) increases. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraph 0031 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
In re Boesch, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the movement direction of the first film (10 of Ehrmann) to be perpendicular to the movement direction of the second film (4 of Ehrmann) so that the first shape (24 of Ehrmann) of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, because Applicant has not disclosed that the first shape of the first film being guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the movement direction of the first film taught by Ehrmann because both options perform the same function of allowing the first shape of the first film to be guided onto the second shape of the second film.
Therefore, it would have been an obvious matter of design choice to modify Ehrmann in view of Smith in further view of Ehrmann2 in further view of Bennett to obtain the invention as specified in claim 1.
Regarding claim 10, Ehrmann discloses a method of forming a package (13 in Figure 1) with a machine (1 in Figure 1), the method comprising:
dispensing a first film (10 in Figure 1) (as shown in Figure 1);
dispensing a second film (4 in Figure 1) (as shown in Figure 1);
forming a first pocket (24 in Figure 1) in the first film (10) by pressing the first film (10) with a first form head of a first form system (18 in Figure 1) (Paragraphs 0039 and 0044);
forming a second pocket (8 in Figure 1) in the second film (4) by pressing the second film (4) with a second form head (Paragraphs 0038 and 0042); and
guiding the first pocket (24) of the first film (10) from moving in an almost vertical direction to a horizontal direction, almost perpendicular to the almost vertical direction, via a roller (shown in Figure 1x above) (as shown in Figure 1x above), such that the first pocket (24) of the first film (10) is placed onto the second pocket (8) of the second film (4) (apparent from Figure 1x above); and

However, Ehrmann does not disclose: the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction; and forming the first pocket includes performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity, formed between the first form head and a first bucket, while the first film is within the cavity, heating a portion of the first film while the positive air pressure is supplied to the cavity, and drawing a vacuum within the cavity after heating the first film; and forming the first pocket in the first film comprises actuating, by an actuator, the first form head such that the first form head tilts towards the first film and the first bucket.
Smith teaches that it was known to form a first pocket (the pocket in 28 shown in Figure 3) in a first film (28 in Figure 3) by performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2), formed between a first form head (the upper die above and surrounding 34 in Figure 2, which has a bottom-left-to-top-right cross-hatch in Figure 2) of a first form system (12 in Figure 3) and a first bucket (36 in Figure 2), while the first film (28) is within the cavity (Col. 4 lines 35-38), heating a portion of the first film (28) while the positive air pressure is supplied to the cavity (Col. 4 lines 35-39), and drawing a vacuum within the cavity after heating the first film (28) (Col. 4 lines 38-42), in order to ensure that the first film (28) has been heated to become sufficiently formable prior to drawing the first film (28) into the cavity to form the first pocket (the pocket in 28 shown in Figure 3) (Col. 4 lines 38-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the first form system (18) of Ehrmann for first form system similar to that (12) of Smith and to have modified the method of Ehrmann so that forming the first pocket (24 of Ehrmann) includes performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity, formed between the first form head and a first bucket, while the first film (10 of Ehrmann) is within the cavity, heating a portion of the first film while the positive air pressure is supplied to the cavity, and drawing a vacuum within the cavity after heating the first film, as taught by Smith, because doing so  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Ehrmann in view of Smith teaches all the limitations of the claim as stated above except: the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction; and forming the first pocket in the first film comprises actuating, by an actuator, the first form head such that the first form head tilts towards the first film and the first bucket.
Ehrmann2 teaches that it was known to form a first pocket (14 in Figures 1 and 2) in a first film (8 in Figure 1); wherein forming the first pocket (14) in the first film (8) comprises actuating a first form head (26 and 27 collectively in Figure 5) such that the first form head (26 and 27 collectively) tilts towards the first film (8) and a first bucket (25) (this happens when 26 and 27 move from a pivoted position such as that shown in Figure 5 to their non-pivoted pocket-forming position, Paragraphs 0039, 0035, and 0030); in order to allow a tool (27 in Figure 5) such as a heating plate (27) of the first form head (26 and 27 collectively) to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded (Paragraphs 0039, 0006-0009, 0013, and 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehrmann in view of Smith to incorporate the teachings of Ehrmann2 so that forming the first pocket (24 of Ehrmann) in the first film (10 of Ehrmann) comprises actuating the first form head such that the first form head tilts towards the first film (10 of Ehrmann) and the first bucket (36 of Smith), because doing so would allow a tool (such as 34 of Smith) such as a heating plate (such as 34 of Smith) of the form head to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded when the tool becomes defective/inadequate/undesirable.
Ehrmann in view of Smith in further view of Ehrmann2 teaches all the limitations of the claim as stated above except: actuating the first form head by an actuator; and the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
Bennett teaches that it was known to actuate a head (64 in Figure 2) by an actuator (114 in Figure 2) such that the head (64) tilts towards a film (the “film” described in Col. 8 line 60) and a bucket 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ehrmann in view of Smith in further view of Ehrmann2 to incorporate the teachings of Bennett by actuating the first form head by an actuator, because doing so would allow automatic power actuation of the upward and downward pivoting movement of the first form head and therefore allow an operator to easily tilt the first form head without any manual effort.
Ehrmann in view of Smith in further view of Ehrmann2 in further view of Bennett teaches all the limitations of the claim as stated above except: the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the angle between the movement direction of the first film (10 of Ehrmann) and the movement direction of the second film (4 of Ehrmann) to be 90° so that the first pocket (24 of Ehrmann) of the first film (10 of Ehrmann) is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would free up horizontal space above the second film (4 of Ehrmann), allow the horizontal dimension of the machine to be reduced, and provide more space for products (7 of Ehrmann) to be loaded in the second shape (8 of Ehrmann). The angle between the movement direction of the first film and the movement direction of the second film is a result effective variable because as the angle increases from 0° to 90°, the horizontal space above the second film (4 of Ehrmann) increases, the more the horizontal dimension of the machine can be reduced, and the space available for products (7 of Ehrmann) to be loaded in the second pocket (8 of Ehrmann) increases. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraph 0031 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
As an alternative to relying on In re Boesch, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the movement direction of the first film (10 of Ehrmann) to be perpendicular to the movement direction of the 
Therefore, it would have been an obvious matter of design choice to modify Ehrmann in view of Smith in further view of Ehrmann2 in further view of Bennett to obtain the invention as specified in claim 10.
Regarding claim 22, Ehrmann in view of Smith in further view of Ehrmann2 in further view of Bennett teaches that the bucket (36 of Smith) of the first form system (12 of Smith as modified in view of Ehrmann2) is configured to be actuated towards and away from the first film (10 of Ehrmann) and the form head (Col. 4 lines 33-45 of Smith).

Claims 1-3, 5-8, 10-12, 15, 16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 2015/0367971), hereinafter Grimm, in view of Smith (US 5,477,660) in further view of Boekstegers et al. (US 2010/0242411), hereinafter Boekstegers, in further view of Ehrmann (US 2012/0291400), hereinafter Ehrmann2, in further view of Bennett et al. (US 4,650,535), hereinafter Bennett.
Regarding claim 1, Grimm discloses a machine (1 in Figure 1) comprising:
a first film dispenser (12 in Figure 1, or the roller shown in Figure 1 which draws 11 from 12) which dispenses a first film (11 in Figures 1 and 3A) (as shown in Figure 1);
a second film dispenser (8 in Figure 1, or the roller shown in Figure 1 which draws 7 from 8) which dispenses a second film (7 in Figures 1 and 2A) (as shown in Figure 1);
a first form system (3 in Figures 3A and 1) configured to form a first shape (14 in Figures 3A and 1) in the first film (11) (Paragraph 0048), the first form system (3) comprising:

a form head (26 in Figure 3A) configured to form the cavity (28) between the form head (26) and the bucket (27), the cavity (28) configured to receive the first film (11) (Paragraph 0048);
a second form system (2 in Figures 2A and 1) configured to form a second shape (9 in Figures 2A and 1) in the second film (7) (Paragraph 0046); and
a seal system (4 in Figures 1 and 4A) configured to form a package (19 in Figure 1) by joining the first film (11) to the second film (7) after the first shape (14) is formed in the first film (11) and the second shape (9) is formed in the second film (7) (as shown in Figures 4A, 5, and 6, Paragraph 0044).
However, Grimm does not disclose: the first form system comprises an actuator; the bucket is configured to hold a form plate; the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket as a part of a forming process of the first shape; the first form system comprises an air port configured to supply positive air pressure and to draw a vacuum within the cavity; a controller comprising a processor, the controller configured to: cause the air port to supply positive air pressure to the cavity, and control a heating element of the form head to heat the first film while the positive air pressure is supplied to the cavity; and a roller configured to guide the first shape of the first film from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, such that the roller guides the first shape of the first film onto the second shape of the second film.
Smith teaches that it was known to provide a machine (10 in Figure 1) with: a first form system (12 in Figure 2) comprising: a bucket (36 in Figure 2) configured to hold a form plate (32 in Figure 2) (apparent from Figure 2), a form head (the upper die above and surrounding 34 in Figure 2, which has a bottom-left-to-top-right cross-hatch in Figure 2) configured to form a cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2) between the form head (the upper die above and surrounding 34 in Figure 2) and the bucket (36) (apparent from Figure 2), the cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2) configured to receive a first film (28 in Figures 1-3) (apparent from Figures 2 and 3), and an air port (38 in Figure 2) configured to supply positive 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the first form system (3) of Grimm with a first form system similar to that of Smith comprising: a bucket configured to hold a form plate, a form head configured to form a cavity between the form head and the bucket, the cavity configured to receive the first film (11 of Grimm), and an air port configured to supply positive air pressure and to draw a vacuum within the cavity; and to have provided the machine (1) of Grimm with a controller comprising a processor, the controller configured to: cause the air port to supply positive air pressure to the cavity, and control a heating element of the form head to heat the first film while the positive air pressure is supplied to the cavity; as taught by Smith, because doing so would achieve the predictable results of ensuring that the first film has been heated to become sufficiently formable prior to drawing the first film into the cavity to form the first shape (14 of Grimm) and allowing the first form system and the machine to be automatically controlled. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Grimm in view of Smith teaches all the limitations of the claim as stated above except: the first form system comprises an actuator; the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket as a part of a forming process of the first shape; and a roller configured to guide the first shape of the first film from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, such that the roller guides the first shape of the first film onto the second shape of the second film.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the machine of Grimm in view of Smith with a roller configured to guide the first shape (14 of Grimm) of the first film (11 of Grimm) from moving in an almost vertical direction to a horizontal direction, almost perpendicular to the almost vertical direction, such that the roller guides the first shape (14 of Grimm) of the first film (11 of Grimm) onto the second shape (9 of Grimm) of the second film (7 of Grimm), as taught by Boekstegers, because doing so would achieve the predictable results of accurately feeding the first film (11 of Grimm) over the second shape (9 of Grimm) and reducing friction during transport of the first film (11 of Grimm) into the sealing station (4 of Grimm). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Grimm in view of Smith in further view of Boekstegers teaches all the limitations of the claim as stated above except: the first form system comprises an actuator; the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket as a part of a forming process of the first shape; and the first shape of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
Ehrmann2 teaches that it was known to provide a form head (26 and 27 collectively in Figure 5) configured to be actuated so as to tilt towards and away from a first film (8 in Figure 1) and a bucket (25) as a part of a forming process of a first shape (14 in Figures 1 and 2) (because tilting the form head to its closed position is a required step to form the first shape 14 in the first film 8 and because tilting the form head to its open position is also a required step to form the first shape 14 in the first film 8 if a different tool 27 is necessary to form the first shape 14) (Paragraphs 0039 and 0035), in order to allow a tool (27 in Figure 5) such as a heating plate (27) of the form head (26 and 27 collectively) to be simply, easily, and 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the form head of Grimm in view of Smith in further view of Boekstegers so that it is further configured to be actuated so as to tilt towards and away from the first film (11 of Grimm) and the bucket (36 of Smith) as a part of a forming process of the first shape (14 of Grimm), as taught by Ehrmann2, because doing so would allow a tool (such as 34 of Smith) such as a heating plate (such as 34 of Smith) of the form head to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded when the tool becomes defective/inadequate/undesirable.
Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 teaches all the limitations of the claim as stated above except: the first form system comprises an actuator; the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film and the bucket; and the first shape of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
Bennett teaches that it was known to provide an actuator (114 in Figure 2) and a head (64 in Figure 2) configured to be actuated by the actuator (114) so as to tilt towards and away from a first film (the “film” described in Col. 8 line 60) and a bucket (56 in Figure 2), in order to allow automatic power actuation of the upward and downward pivoting movement of the head (64) (Col. 7 line 43 – Col. 8 line 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 to incorporate the teachings of Bennett by providing the first form system of Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 with an actuator, wherein the form head is further configured to be actuated by the actuator so as to tilt towards and away from the first film (11 of Grimm) and the bucket (36 of Smith), because doing so would allow automatic power actuation of the upward and downward pivoting movement of the form head and therefore allow an operator to easily tilt the form head without any manual effort.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the angle between the movement direction of the first film (11 of Grimm) and the movement direction of the second film (7 of Grimm) to be 90° so that the first shape (14 of Grimm) of the first film (11 of Grimm) is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would free up horizontal space above the second film (7 of Grimm), allow the horizontal dimension of the machine to be reduced, and provide more space for products (50 of Grimm) to be loaded in the second shape (9 of Grimm). The angle between the movement direction of the first film and the movement direction of the second film is a result effective variable because as the angle increases from 0° to 90°, the horizontal space above the second film (7 of Grimm) increases, the more the horizontal dimension of the machine can be reduced, and the space available for products (50 of Grimm) to be loaded in the second shape (9 of Grimm) increases. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraph 0031 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
As an alternative to relying on In re Boesch, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the movement direction of the first film (11 of Grimm) to be perpendicular to the movement direction of the second film (7 of Grimm) so that the first shape (14 of Grimm) of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, because Applicant has not disclosed that the first shape of the first film being guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the movement direction of the first film taught by Grimm 
Therefore, it would have been an obvious matter of design choice to modify Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett to obtain the invention as specified in claim 1.
Regarding claim 2, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett, as modified for claim 1, teaches that
the first form system (3 of Grimm, as modified for claim 1) presses the first film (11 of Grimm) in a first direction (a horizontal direction in Figure 1 of Grimm along which 3 of Grimm moves) (because the movement direction of the first film 11 and the first shape 14 of Grimm was modified to be vertical for claim 1),
the second form system (2 of Grimm) presses the second film (7 of Grimm) in a second direction (a vertical direction in Figure 1 of Grimm along which 2 of Grimm moves) (clear from Figures 1 and 2A of Grimm), and
the first direction is perpendicular to the second direction (because a horizontal direction in Figure 1 of Grimm is perpendicular to a vertical direction in Figure 1 of Grimm).
Regarding claim 3, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett, as modified for claim 2, teaches that
the first shape (14 of Grimm) of the first film (11 of Grimm) advances in the machine along the vertical direction before being guided by the roller (11’ of Boekstegers) (because the movement direction of the first film 11 and the first shape 14 of Grimm was modified to be vertical for claim 1),
the second shape (9 of Grimm) of the second film (7 of Grimm) advances in the machine along the horizontal direction (apparent from Figure 1 of Grimm), adjacent to the roller (11’ of Boekstegers) (because Boekstegers teaches that second shape 13 advances in the machine along the horizontal direction adjacent to roller 11’, as is apparent from Figure 1 of Boekstegers),
the first direction (the horizontal direction in Figure 1 of Grimm along which 3 of Grimm moves) is parallel to the horizontal direction (because two horizontal directions in Figure 1 of Grimm are parallel to each other), and

Regarding claim 5, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches that
the first form system (12 of Smith) further comprises a form bar (34 in Figure 2 of Smith) that includes the heating element (the heater(s) inside 34 shown in Figure 2 of Smith), the form bar (34 of Smith) configured to heat and contact a portion of the first film (11 of Grimm) inside the cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2 of Smith) when the air port (38 of Smith) supplies the positive air pressure within the cavity (apparent from Figure 2 of Smith, Col. 4 lines 35-39 of Smith).
Regarding claim 6, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches that the controller (66 of Smith) is configured to control the first form system (12 of Smith) to form the first shape (14 of Grimm) in the first film (11 of Grimm) with the form plate (32 of Smith) when the air port (38 of Smith) draws the vacuum within the cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2 of Smith) after the form bar (34 of Smith) heats the portion of the first film (11 of Grimm) (Col. 4 lines 38-42 and 19-28 of Smith).
Regarding claim 7, Grimm discloses a gripper chain system (13 in Figure 3B) configured to draw the first film (11) to the seal system (4), wherein the seal system (4) is configured to join the first film (11) to the second film (7) such that the second film (7) advances through the machine (1) by being pulled by the first film (11) (Paragraphs 0042 and 0043).
Regarding claim 8, Grimm discloses that
the first shape (14) of the first film (11) is a first pocket (14) (apparent from Figure 3A) and the second shape (9) of the second film (7) is a second pocket (9) (apparent from Figure 2A), and
the seal system (4) comprises a seal head (16 or 18 in Figure 4A) that is configured to form the package (19) by joining the first film (11) to the second film (7) such that the first pocket (14) and the second pocket (9) are directly opposing (apparent from Figure 4A, Paragraph 0044), the package (19) 
Regarding claim 10, Grimm discloses a method of forming a package (19 in Figure 1) with a machine (1 in Figure 1), the method comprising:
dispensing a first film (11 in Figures 1 and 3A) (as shown in Figure 1);
dispensing a second film (7 in Figures 1 and 2A) (as shown in Figure 1);
forming a first pocket (14 in Figures 3A and 1) in the first film (11) by pressing the first film (11) with a first form head (26 in Figure 3A) of a first form system (3 in Figure 3A) (Paragraph 0048);
forming a second pocket (9 in Figures 2A and 1) in the second film (7) by pressing the second film (7) with a second form head (21 in Figure 2A) (Paragraph 0046); and
forming a package (19) comprising the first pocket (14) and the second pocket (9) by joining the first film (11) with the second film (7) such that the first pocket (14) aligns with the second pocket (9) (as shown in Figures 4A, 5, and 6, Paragraph 0044).
However, Grimm does not disclose: guiding the first pocket of the first film from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, such that the first pocket of the first film is placed onto the second pocket of the second film; and forming the first pocket includes performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity, formed between the first form head and a first bucket, while the first film is within the cavity, heating a portion of the first film while the positive air pressure is supplied to the cavity, and drawing a vacuum within the cavity after heating the first film; and forming the first pocket in the first film comprises actuating, by an actuator, the first form head such that the first form head tilts towards the first film and the first bucket.
Smith teaches that it was known to form a first pocket (the pocket in 28 shown in Figure 3) in a first film (28 in Figure 3) by performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2), formed between a first form head (the upper die above and surrounding 34 in Figure 2, which has a bottom-left-to-top-right cross-hatch in Figure 2) of a first form system (12 in Figure 3) and a first bucket (36 in Figure 2), while the first film (28) is within the cavity (Col. 4 lines 35-38), heating a portion of the first film (28) while the positive air pressure is supplied to the cavity (Col. 4 lines 35-39), and drawing a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the first form system (3) of Grimm for first form system similar to that (12) of Smith and to have modified the method of Grimm so that forming the first pocket (14 of Grimm) includes performing an air-over-vacuum process comprising: supplying positive air pressure to a cavity, formed between the first form head and a first bucket, while the first film (11 of Grimm) is within the cavity, heating a portion of the first film while the positive air pressure is supplied to the cavity, and drawing a vacuum within the cavity after heating the first film, as taught by Smith, because doing so would achieve the predictable result of ensuring that the first film has been heated to become sufficiently formable prior to drawing the first film into the cavity to form the first pocket. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Grimm in view of Smith teaches all the limitations of the claim as stated above except: guiding the first pocket of the first film from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, via a roller, such that the first pocket of the first film is placed onto the second pocket of the second film; and forming the first pocket in the first film comprises actuating, by an actuator, the first form head such that the first form head tilts towards the first film and the first bucket.
Boekstegers teaches that it was known to guide a first pocket (14’ in Figure 1) of a first film (9’ in Figure 1) from moving in an almost vertical direction to a horizontal direction (as shown in Figure 1), almost perpendicular to the almost vertical direction (apparent from Figure 1), via a roller (11’ in Figure 1), such that the first pocket (14’) of the first film (9’) is placed onto a second pocket (13 in Figure 1) of a second film (7 in Figure 1) (Paragraphs 0041 and 0023), in order to accurately feed the first film (9’) over the second pocket (13) and reduce friction during transport of the first film (9’) into a sealing station (2’ in Figure 1) (Paragraphs 0046 and 0023).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grimm in view of Smith to incorporate the teachings of Boekstegers by guiding the first pocket (14 of Grimm) of the first film (11 of Grimm) from moving in an almost vertical direction to a  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Grimm in view of Smith in further view of Boekstegers teaches all the limitations of the claim as stated above except: the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction; and forming the first pocket in the first film comprises actuating, by an actuator, the first form head such that the first form head tilts towards the first film and the first bucket.
Ehrmann2 teaches that it was known to form a first pocket (14 in Figures 1 and 2) in a first film (8 in Figure 1); wherein forming the first pocket (14) in the first film (8) comprises actuating a first form head (26 and 27 collectively in Figure 5) such that the first form head (26 and 27 collectively) tilts towards the first film (8) and a first bucket (25) (this happens when 26 and 27 move from a pivoted position such as that shown in Figure 5 to their non-pivoted pocket-forming position, Paragraphs 0039, 0035, and 0030); in order to allow a tool (27 in Figure 5) such as a heating plate (27) of the first form head (26 and 27 collectively) to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded (Paragraphs 0039, 0006-0009, 0013, and 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grimm in view of Smith in further view of Boekstegers to incorporate the teachings of Ehrmann2 so that forming the first pocket (14 of Grimm) in the first film (11 of Grimm) comprises actuating the first form head such that the first form head tilts towards the first film (11 of Grimm) and the first bucket (36 of Smith), because doing so would allow a tool (such as 34 of Smith) such as a heating plate (such as 34 of Smith) of the form head to be simply, easily, and rapidly removed laterally and/or exchanged without being impeded when the tool becomes defective/inadequate/undesirable.
Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 teaches all the limitations of the claim as stated above except: actuating the first form head by an actuator; and the first 
Bennett teaches that it was known to actuate a head (64 in Figure 2) by an actuator (114 in Figure 2) such that the head (64) tilts towards a film (the “film” described in Col. 8 line 60) and a bucket (56 in Figure 2), in order to allow automatic power actuation of the upward and downward pivoting movement of the head (64) (Col. 7 line 43 – Col. 8 line 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 to incorporate the teachings of Bennett by actuating the first form head by an actuator, because doing so would allow automatic power actuation of the upward and downward pivoting movement of the first form head and therefore allow an operator to easily tilt the first form head without any manual effort.
Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches all the limitations of the claim as stated above except: the first pocket of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the angle between the movement direction of the first film (11 of Grimm) and the movement direction of the second film (7 of Grimm) to be 90° so that the first pocket (14 of Grimm) of the first film (11 of Grimm) is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would free up horizontal space above the second film (7 of Grimm), allow the horizontal dimension of the machine to be reduced, and provide more space for products (50 of Grimm) to be loaded in the second shape (9 of Grimm). The angle between the movement direction of the first film and the movement direction of the second film is a result effective variable because as the angle increases from 0° to 90°, the horizontal space above the second film (7 of Grimm) increases, the more the horizontal dimension of the machine can be reduced, and the space available for products (50 of Grimm) to be loaded in the second pocket (9 of Grimm) increases. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraph 0031 of the Patent 
As an alternative to relying on In re Boesch, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the movement direction of the first film (11 of Grimm) to be perpendicular to the movement direction of the second film (7 of Grimm) so that the first pocket (14 of Grimm) of the first film is guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction, because Applicant has not disclosed that the first pocket of the first film being guided from moving in a vertical direction to a horizontal direction, perpendicular to the vertical direction provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the movement direction of the first film taught by Grimm because both options perform the same function of allowing the first pocket of the first film to be placed onto the second pocket of the second film.
Therefore, it would have been an obvious matter of design choice to modify Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett to obtain the invention as specified in claim 10.
Regarding claim 11, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches that
forming the first pocket (14 of Grimm) includes pressing the first film (11 of Grimm) with the first form head (the upper die above and surrounding 34 in Figure 2 of Smith) in a first direction (a horizontal direction in Figure 1 of Grimm along which 3 of Grimm moves) (because the movement direction of the first film 11 and the first pocket 14 of Grimm was modified to be vertical for claim 1),
forming the second pocket (9 of Grimm) includes pressing the second film (7 of Grimm) with the second form head (21 of Grimm) in a second direction (a vertical direction in Figure 1 of Grimm along which 2 of Grimm moves) (clear from Figures 1 and 2A of Grimm), and
the first direction is perpendicular to the second direction (because a horizontal direction in Figure 1 of Grimm is perpendicular to a vertical direction in Figure 1 of Grimm).
Regarding claim 12, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches:
advancing the first pocket (14 of Grimm) of the first film (11 of Grimm) in the machine along the vertical direction before the first pocket of the first film is guided by the roller (11’ of Boekstegers) (because the movement direction of the first film 11 and the first shape 14 of Grimm was modified to be vertical for claim 1), and
advancing the second pocket (9 of Grimm) of the second film (7 of Grimm) in the machine along the horizontal direction (apparent from Figure 1 of Grimm), adjacent to the roller (11’ of Boekstegers) (because Boekstegers teaches that second shape 13 advances in the machine along the horizontal direction adjacent to roller 11’, as is apparent from Figure 1 of Boekstegers), wherein
the first direction (the horizontal direction in Figure 1 of Grimm along which 3 of Grimm moves) is parallel to the horizontal direction (because two horizontal directions in Figure 1 of Grimm are parallel to each other), and
the second direction (the vertical direction in Figure 1 of Grimm along which 2 of Grimm moves) is parallel to the vertical direction (because two vertical directions in Figure 1 of Grimm are parallel to each other).
Regarding claim 15, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches that
the air-over-vacuum process further comprises forming a first shape (shape of 14 of Grimm) in the first film (11 of Grimm) with a form plate (32 in Figure 2 of Smith) when drawing the vacuum within the cavity (the space between 36 and the upper die above and surrounding 34 in Figure 2 of Smith) after heating the portion of the first film (11 of Grimm) (Col. 4 lines 38-42 of Smith).
Regarding claim 16, Grimm discloses that
forming the package (19) includes joining the first film (11) with the second film (7) such that the first pocket (14) and the second pocket (9) are directly opposing (apparent from Figure 4A).
Regarding claim 18, Grimm discloses that
forming the package (19) includes welding the first film (11) to the second film (7) (Paragraphs 0044 and 0050).
Regarding claim 19, Grimm discloses inserting a product (50 in Figures 1 and 4A) into the second pocket (9) before forming the package (19) (as shown in Figures 4A and 1).
Regarding claim 20, Grimm discloses:
inserting a product (50 in Figures 1 and 4A) into the second pocket (9) before forming the package (19) such that a portion (top half of 50) of the product (50) rests above a top edge (top edge of 9 shown in Figure 4A) of the second pocket (9) (apparent from Figure 4A), wherein
forming the package (19) includes forming such that the portion (top half of 50) of the product (50) rests within the first pocket (14) (apparent from Figure 4A).
Regarding claim 22, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett teaches that the bucket (36 of Smith) of the first form system (12 of Smith as modified in view of Ehrmann2) is configured to be actuated towards and away from the first film (11 of Grimm) and the form head (Col. 4 lines 33-45 of Smith).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett in further view of Natterer et al. (US 7,487,625), hereinafter Natterer.
Regarding claim 9, Grimm discloses that the seal system (4) is configured to form a seam (the portion of package 19 that comprises trough edge 25 in Figure 2A) along a longitudinal axis of the package (19) (apparent when Figures 2A, 2B, and 4A are viewed in relation to one another).
However, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett does not teach: the first pocket of the first film has the same shape as the second pocket of the second film, and the first pocket and the second pocket are symmetrical to each other about the longitudinal axis.
Natterer teaches that it was known to provide a first pocket (33 in Figure 3) of a first film (10 in Figure 4) having the same shape as a second pocket (8 in Figure 3) of a second film (7 in Figures 3 and 4) (apparent from Figures 3 and 4), wherein the first pocket (33) and the second pocket (8) are symmetrical to each other about a longitudinal axis of a package (38 in Figure 3) comprising the first pocket (33) and the second pocket (8) formed by joining the first film (10) to the second film (7) (apparent 
Because both the first and second pockets (14 and 9) of Grimm and the first and second pockets (33 and 8) of Natterer can form a package that securely accommodates a product therein, it would have been obvious to one of ordinary skill in the art to have modified Grimm so that the first pocket of the first film has the same shape as the second pocket of the second film, and the first pocket and the second pocket are symmetrical to each other about the longitudinal axis, as taught by Natterer, in order to achieve the predictable result of securely accommodating a product inside the package comprising the first pocket and the second pocket formed by joining the first film to the second film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 17, Grimm discloses that forming the package (19) includes forming a seam (the portion of package 19 that comprises trough edge 25 in Figure 2A) along a longitudinal axis of the package (19) (apparent when Figures 2A, 2B, and 4A are viewed in relation to one another).
However, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett does not teach: the first pocket and the second pocket are symmetrical to each other about the longitudinal axis.
Natterer teaches that it was known to provide a first pocket (8 in Figure 3) of a first film (7 in Figures 3 and 4) that is symmetrical to a second pocket (33 in Figure 3) of a second film (10 in Figure 4) about a longitudinal axis of a package (38 in Figure 3) comprising the first pocket (8) and the second pocket (33) formed by joining the first film (7) to the second film (10) (apparent when Figure 4 is viewed in relation to Figure 3), and wherein the package (38) securely accommodates a product (9’’ in Figure 3) therein (Col. 3 line 46 – Col. 4 line 9).
Because both the first and second pockets (9 and 14) of Grimm and the first and second pockets (8 and 33) of Natterer can form a package that securely accommodates a product therein, it would have been obvious to one of ordinary skill in the art to have modified Grimm so that the first pocket of the first film has the same shape as the second pocket of the second film, and the first pocket and the second pocket are symmetrical to each other about the longitudinal axis, as taught by Natterer, in order to achieve the predictable result of securely accommodating a product inside the package comprising the KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett in further view of Epstein (US 5,517,805).
Regarding claim 23, Grimm discloses that the seal system (4) comprises a seal head (16 in Figure 4A) and a seal bucket (17 in Figure 4A) which can be moved upwards towards the seal head (16) and downwards away from the seal head (16) (Paragraphs 0050 and 0051).
However, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett does not teach: the seal system comprises: a lifting rail that extends in the horizontal direction; a lifting arm that is slidably connected to the lifting rail; the seal bucket is on the lifting rail; and an actuator configured to move the lifting rail and the seal bucket upwards towards the seal head by rotating the lifting arm around a rotation axis that extends in a direction perpendicular to the vertical direction and the horizontal direction.
Epstein teaches that it was known to provide a seal system (20 in Figure 2) comprising: a seal head (34 in Figure 2); a lifting rail (68, 66, and 64 collectively in Figure 2; or 68, 66, 64, and 60 collectively in Figure 2) that extends in a horizontal direction (the horizontal direction in Figure 2) (apparent from Figure 2); a lifting arm (56 in Figure 2) that is slidably connected to the lifting rail (68, 66, and 64 collectively; or 68, 66, 64, and 60 collectively) (apparent from Figure 2); a seal bucket (30 in Figure 2) on the lifting rail (68, 66, and 64 collectively; or 68, 66, 64, and 60 collectively) (apparent from Figure 2); and an actuator (40 in Figure 2) configured to move the lifting rail (68, 66, and 64 collectively; or 68, 66, 64, and 60 collectively) and the seal bucket (30) upwards towards the seal head (34) by rotating the lifting arm (56) around a rotation axis (longitudinal axis of 52/54 in Figure 3) that extends in a direction (the direction perpendicular to the plane of Figure 2) perpendicular to a vertical direction (the vertical direction in Figure 2) and the horizontal direction (the horizontal direction in Figure 2) (apparent when Figure 3 is viewed in relation to Figure 2), in order to allow the seal bucket (30) to be raised for performing sealing of a film (14 in Figure 1) and lowered for awaiting the next indexing of the film (14) (Col. 4 lines 23-46).
KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 25, Grimm discloses that second form system (2) comprises a bucket (22 in Figure 4A) and a form head (21 in Figure 2A) configured to form a cavity (23 in Figure 2A) between the form head (21) and the bucket (22), wherein the cavity (23) is configured to receive the second film (7), and wherein the bucket (22) can be moved upwards towards the form head (21) and downwards away from the form head (21) (Paragraph 0046).
However, Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett does not teach: the bucket is configured to hold a form plate; the second form system comprises: a lifting rail that extends in the horizontal direction, the bucket being disposed on the lifting rail; a lifting arm that is slidably connected to the lifting rail; and an actuator configured to move the lifting rail and the bucket upwards towards the form head by rotating the lifting arm around a rotation axis that extends in a direction perpendicular to the vertical direction and the horizontal direction.
Smith further teaches that it was known to configure a bucket (36 in Figure 2) to hold a form plate (32 in Figure 2) in order to allow a film (28 in Figures 2 and 3) to be conformed into a desired shape using the form plate (32) (Col. 4 lines 38-42, Col. 3 lines 44-46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett to incorporate these further teachings of Smith by configuring the bucket (22) of Grimm to hold a form plate, because doing so would allow the second film (7 of Grimm) to be conformed into a desired shape using the form plate.
Grimm in view of Smith in further view of Boekstegers in further view of Ehrmann2 in further view of Bennett, as applied above, teaches all the limitations of the claim as stated above except: the second 
Epstein teaches that it was known to provide a second form system (the “forming station” described in Col. 4 line 24) comprising: a bucket (similar to 30 in Figure 2); a form head (similar to 34 in Figure 2); a lifting rail (68, 66, and 64 collectively in Figure 2; or 68, 66, 64, and 60 collectively in Figure 2) that extends in a horizontal direction (the horizontal direction in Figure 2) (apparent from Figure 2); a lifting arm (56 in Figure 2) that is slidably connected to the lifting rail (68, 66, and 64 collectively; or 68, 66, 64, and 60 collectively) (apparent from Figure 2); and an actuator (40 in Figure 2) configured to move the lifting rail (68, 66, and 64 collectively; or 68, 66, 64, and 60 collectively) and the bucket (similar to 30) upwards towards the form head (similar to 34) by rotating the lifting arm (56) around a rotation axis (longitudinal axis of 52/54 in Figure 3) that extends in a direction (the direction perpendicular to the plane of Figure 2) perpendicular to a vertical direction (the vertical direction in Figure 2) and the horizontal direction (the horizontal direction in Figure 2) (apparent when Figure 3 is viewed in relation to Figure 2), in order to allow the bucket (similar to 30) to be raised for performing forming of a film (14 in Figure 1) and lowered for awaiting the next indexing of the film (14) (Col. 4 lines 23-46).
Because both the second form system (2) of Grimm and the second form system (the “forming station” described in Col. 4 line 24) of Epstein allow a bucket to be raised for performing forming of a film and lowered for awaiting the next indexing of the film, it would have been obvious to one of ordinary skill in the art to have substituted the second form system (2) of Grimm for a second form system similar to that of Epstein (which is a second form system as claimed) in order to achieve the predictable results of raising the bucket (22 of Grimm) for performing forming of the second film (7 of Grimm) and lowering the bucket for awaiting the next indexing of the second film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments with respect to Ehrmann2 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Also the "pivoting" is described as being a part of a tool changing process for changing a tool insert and is not described as being a part of a "forming process" as claimed. See, e.g., Ehrmann2 at [0002] and [0039]. Instead, Erhmann2 appears to describe that a lifting unit 23, via a motor 24, causes up/down movement as a part of a forming process. See, e.g., Erhmann2 at [0035]; Fig. 5.”,

the examiner asserts that the “pivoting” of Ehrmann2 can be interpreted as being part of the “forming process” of the first shape 14 of Ehrmann2 because tilting the form head (26 and 27 collectively) of Ehrmann2 to its closed position is a required step to form the first shape 14 in the first film 8 of Ehrmann2 and because tilting the form head (26 and 27 collectively) to its open position is also a required step to form the first shape 14 in the first film 8 if a different tool 27 is necessary to form the first shape 14.

All of Applicant's other arguments with respect to the 103 rejections of claims 1-3, 5-12, 15-20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731